DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to amendment and Argument
The response filed on 10/11/21 has been entered. 

Applicant’s arguments filed 10/11/21 have been fully considered but they are not deemed to be persuasive.
	
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-12, 16, 19- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramjit et al. (US 2014/0303261) in view of Wibaux et al. (US 2016/0228600).
With regards to instant claim 1 Ramjit teaches and adhesive composition (see abstract) comprising a rubber component comprising styrene isoprene styrene (SIS) from 15-25% (which is within the claimed range as required by instant claim 1 and claim 12, see 0071) and a tackifier (see 0031 which is about 20%, see 0079) wherein the tackifier is ARKON P115, as required by instant claims 1 and 16, see 0065-0066)an oil (see0069, as required by instant claim 1) at least one oil, wherein the oil is a mineral oil is from 22-44% (as required by instant claims 1, 19, see 0063 and claim 21)wherein the composition further comprises an absorbent i.e., a carboxymethyl cellulose (see 0062, as required by instant claims1 and 8 from 5-25%, see 0082 as required by instant claims) and further comprises an active agent(as required by instant claim 10, see   as stated in the MPEP 2112.01"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990),  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not".  With regards to the limitation “wherein the adhesive exhibits a soft like constituency (see 0026, 0105, as required by instant claim 1).  
 Additionally Ramjit teaches the inclusion of a liquid rubber from isopropene (see 0030 as required by instant claim 20).
 However fails to teach the active is chlorhexidine gluconate as required by instant claim 11 and does not per se teach the ratios as recited by instant claim 1, nonetheless teaches the tackifier is 21.16 (i.e., 20% see table ) which is within the required 7-33%) and the rubber component is from 15-25 % also within the recited ratio, the amount of oil recited is 22-44% is also within the cited ratio, therefore the determination of the optimum or workable dosage range would have been well within the practice of routine 
Wibaux teaches an adhesive, chlorhexidine salt, wherein the salt is a gluconate (see claims 1 and 4) and the absorbent carboxymethyl cellulose at 2-40% (see claim19).  
It would have been obvious to one of ordinary skill in the art to expand the teachings of Ramjit and include an active agent such as chlohexidine gluconate  with a reasonable expectation of success because Ramjit teaches  inclusion of various active  agents on the adhesive to treat wounds  such as antimicrobials therefore one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a) and additionally one would be motivated to substitute one antimicrobial for another with the expectation it will lead to success since it is an antimicrobial agent and will perform as required on the adhesive because One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).
 	Applicant argues that the objective of the present application is to provide a rubber-based skin adhesive, which exhibits a soft, gel-like consistency and desired breathability, and which is repositionable on skin. The rubber-based skin adhesive as 
 The rubber-based skin adhesive as claimed includes 7% to 33% of at least one rubber component, 15% to 45% of at least one tackifier, 15% to about 60% of at least one oil, and about 10% to about 40% of at least one absorbent; such that the ratio of the amount of the tackifier to the amount of the rubber component ranges from 1:1 to 2.4:1; and the ratio of the amount of the oil to the amount of the rubber component ranges from 1.3:1 to 2.6:1. 
In response Applicant’s argument is found not persuasive because Ramjit , although the composition comprises silica, he does teach having a silica free composition as acknowledged by Applicant. Applicant should note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144). Ramjit specifically teach the active agents in the respective concentrations even though there is an overlap which is within the purview of the skilled artisan to adjust and make a formulation with different ratios. Without the showing of the criticality of the ranges, it is within the purview of the skilled artisan. The motivation to bring in Wibaux who teaches an adhesive, chlorhexidine salt, wherein the salt is a gluconate (see claims 1 and 4) and the absorbent carboxymethyl cellulose at 2-40% (see claim19).  
Applicant’s argument is found not persuasive and the rejection is maintained.

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/18/21